internal_revenue_service department of the treasury number release date index numbers washington d c person to contact telephone number refer reply to cc te_ge eo2 plr-106327-01 date date legend authority state year a act b c d e f g h corporation parent dear this is in reply to a letter dated date requesting a ruling that authority is an integral part of state facts plr-106327-01 authority was created in year a by act its purpose is to encourage commercial space flight in state by promoting research and participating in the development of a commercial flight center according to its bylaws authority shall be governed by the board_of directors and shall at all times be under the control of the legislature of state authority’s board_of directors consists of twelve members four are public officials and eight are appointed by the governor of state the eight board members chosen by the governor must be approved by both houses of the state legislature the board members are subject_to removal for cause under the state statute that applies to the removal of public officials act directed authority to present a detailed initial plan for_the_use_of the funds appropriated for authority to the governor the chairmen of the senate finance and house appropriations committees and the director of the department of planning and budget before the end of year a authority is also required to submit an annual report containing an audited financial statement to the governor and the legislature in addition act directs the auditor of public accounts a state official elected by the state legislature to examine the accounts and books of authority annually authority has received grants of dollar_figureb from the federal government and dollar_figurec from state all moneys received by authority will be deemed to be trust funds to be held and applied solely for the purposes provided in act the federal_agency made its grant on the condition that the moneys are expended for infrastructure development and for research on the viability of commercial space flight according to act authority is exempt from state income sales and use taxes and any bonds issued by authority are exempt from state and local taxation authority represents that its bylaws will be amended to provided that upon termination all of the assets of authority will be disposed of exclusively for the purposes of authority set forth in act any assets not so disposed of shall become the property of state authority formed a state limited_liability_company llc to construct and operate launch pads a vertical service tower and other structures and related equipment flight center llc has two members authority and a for-profit entity incorporated in state corporation corporation is a wholly owned subsidiary of parent in order to construct flight center state will contribute dollar_figured and corporation will contribute up to dollar_figuree in addition corporation will provide a dollar_figuref bridge loan to be used until permanent financing is in place the net distributable revenue of the llc shall be allocated g to authority and h to corporation the llc agreement provides that neither the members nor the llc shall take any_action which would cause the company to be treated in any manner other than as a partnership for income_tax purposes all property involved in the enterprise shall be owned by authority and leased to the llc with certain exceptions management decisions will be made by mutual agreement of the two members authority is principally responsible for construction of the facility and the general control and oversight of the enterprise the annual budget plr-106327-01 is subject_to the unanimous vote of the members the members agree that in the development of the annual budget they will seek to maximize net distributable revenue corporation will be responsible for the day-to-day operations of the facility as well as for business development law analysis generally if income is earned by an enterprise that is an integral part of a state or political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income see revrul_87_2 1987_1_cb_18 sec_511 revrul_71_131 1971_1_cb_28 revrul_71_132 1971_1_cb_29 in 308_fsupp_761 d md rev’d on other grounds 400_us_4 mssic the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic’s charter the full faith and credit of the state was not pledged for mssic’s obligations only three of eleven directors were selected by state officials the district_court rejected mssic’s claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court’s analysis about the treatment of state created enterprises in state of michigan and 40_f3d_817 6th cir rev’g 802_fsupp_120 w d mich the court held that the investment_income of the michigan education trust met was not subject_to current taxation under sec_11 the court’s opinion is internally inconsistent because it concludes that met qualifies as a political_subdivision of the state of michigan id pincite that met is in a broad sense a municipal corporation id pincite and that met is in any event an integral part of the state of michigan id pincite moreover the court’s reliance on the factors listed in revrul_57_128 1957_1_cb_311 to reach its conclusion is misplaced the revenue_ruling applies to entities that are separate from the state the factors in the revenue_ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of the state in determining whether an enterprise is an integral part of the state it is necessary to consider all of the facts and circumstances including the state’s degree of control_over the enterprise and the state’s financial commitment to the enterprise the control state exercises over authority is substantial according to act authority’s board_of directors consists of four state officials and eight directors chosen by the governor the eight directors appointed by the governor must be confirmed by both houses of the legislature they are all subject_to removal for cause under the state statute for the removal of public officials authority was created by state plr-106327-01 legislation authority is required by the legislation creating it to submit a detailed initial plan for_the_use_of general funds appropriated for_the_use_of authority to the governor and the state legislature authority is also required to submit an annual report and financial statement to the governor and the state legislature the financial commitment state has made to authority is also substantial state has contributed dollar_figurex conclusion accordingly after considering the financial commitment that state has made to authority and the degree of control exercised over authority by state we conclude that authority is an integral part of state except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning the status of llc for federal tax purposes or concerning the allocation of the income profits losses gains or deductions of llc this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes cc
